Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00720-CR

                                    Ramiro MORENO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR6505
                      Honorable Philip A. Kazen, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 31, 2013.


                                              _____________________________
                                              Karen Angelini, Justice